DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 17, 22, 27, 31, 34, 35, 42, 49, 51, 55, 57, 69, 71-73, 77 and 83 are pending. 
This application claims priority to provisional applications 63/030341 filed 5/27/2020 and 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 9, 17, 22, 27, 31, 34, 35, 42, 49, 51, 55, 57, 69, 71 and 72, drawn to a sequence encoding PAH and rAAV comprising, classified in class 424, subclass 93.6.
II.	Claim 73, drawn to a method of treating PKU using the rAAV of Group I, classified in class 514, subclass 44R.
III.	Claim 83, drawn to a method of making a rAAV, classified in class 435, subclass 455.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions of Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the rAAV editing gene can be used to make mice models or to modify cells in vitro. 
Searching the inventions of either Groups I and II together would impose serious search burden.  The inventions of Groups I and III have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the AAV and the method of using the rAAV are not coextensive.  Prior art, which teaches the rAAV would not necessarily be applicable to the method of using the rAAV.  Moreover, even if the product were known, the method of using the product may be novel and unobvious in view of the preamble or active steps.

Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the rAAV can be made by many methods including infection of producer cells. 
Searching the inventions of either Groups I and II together would impose serious search burden.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the cells and the method of making the cells are not coextensive.  Prior art, which teaches a cell would not necessarily be applicable to the method of making the cell.  Moreover, even if the product were known, the method of making the product may be novel and unobvious in view of the preamble or active steps.

The methods of Group II and of Group III are related. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j).  Here, the method of making makes the product used in the process of treatment. However, each of the processes accomplish distinct goals (making a rAAV versus treating) with distinct steps. For these reasons the Inventions of II-III are patentably distinct.  
Furthermore, the distinct steps and products require separate and distinct searches.  A search for art pertaining to methods of using the rAAV is distinct from a search for art pertaining to methods of making the rAAV.  As such, it would be burdensome to search the inventions of Groups II and III together.  

This application contains claims directed to the following patentably distinct species: of glycogenic enzymes listed in claims 9, 34 and 44.  The species are independent or distinct because the enzymes are structurally and functionally distinct.
Should applicant elect Group I or III, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 8, 33, 43 are generic.
This application contains claims directed to the following patentably distinct species: of promoter sequences in claim 9 and 34 listed as SEQ ID NO:25, 26, 27 and 69.  The species are independent or distinct because the enzymes are structurally and functionally distinct.
Should applicant elect Group I, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic.
This application contains claims directed to the following patentably distinct species: of capsid proteins recited in claim 57 as SEQ ID NO:s 1-13 and 15-17.  The species are independent or distinct because the enzymes are structurally and functionally distinct.
Should applicant elect Group I, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic.
This application contains claims directed to the following patentably distinct species: of PAH encoding sequences throughout claims 2, 34, 49, 55 and 72. It is not completely clear all of these are encoding sequences, a brief BLAST of the sequences suggested that this is the case, however, correction is accepted. The sequences appear to be SEQ ID NO 28, 33, 43, 45, 51, 52 and 53  The species are independent or distinct because the enzymes are structurally and functionally distinct.
Should applicant elect Group I, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 and 72 are generic.

Applicant must elect a single species of promoter, capsid and PAH encoding sequence for initial prosecution. It is noted that some species appear to be generic to other species recited in the claims. When subgenera species are present, the narrowest species recited in the claims must be elected and the election must identify all subgeneric species that are generic to the elected species, which subgeneric species will be examined with the elected species. In addition, some claims recite species "or a combination thereof". Each combination is considered a distinct species of invention. Therefore, if applicant wishes to elect a combination, all of the species of the elected combination must be explicitly identified.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for each group is not required for the other groups because each group requires a different non-patent literature search due to each group comprising different products and/or method steps, restriction for examination purposes as indicated is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633